                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SPRAWLDEF, ET AL.,                                  CASE NO. 18-cv-03918-YGR
                                   8                   Petitioners,                          ORDER DENYING RESPONDENTS’
                                                                                             ADMINISTRATIVE MOTION TO STAY;
                                   9             vs.                                         CONTINUING SCHEDULE ON PRELIMINARY
                                                                                             INJUNCTION ONE WEEK ONLY
                                  10     CITY OF RICHMOND, ET AL.,
                                                                                             Dkt. No. 69
                                  11                   Respondents.

                                  12
Northern District of California
 United States District Court




                                  13          The Court having duly considered the administrative motion (Dkt. No. 69) and opposition
                                  14   thereto, the administrative motion of respondents City of Richmond, et al., to stay further briefing
                                  15   or consideration of petitioners’ pending motion for preliminary injunction (Dkt. No. 64) is
                                  16   DENIED.
                                  17          The request, in the alternative, to delay filing of the City’s response to the motion for
                                  18   preliminary injunction until September 17, 2019, is DENIED. The City has not offered facts
                                  19   sufficient to establish good cause for a delay of this length.
                                  20          The City shall file its response to the motion for preliminary injunction no later than
                                  21   August 20, 2019.
                                  22          Petitioners’ reply shall be filed no later than August 27, 2019.
                                  23          The hearing on the preliminary injunction shall be continued from September 3, 2019, to
                                  24   September 10, 2019, at 2:00 p.m.
                                  25          This terminates Docket No. 69.
                                  26          IT IS SO ORDERED.
                                  27   Dated: August 8, 2019
                                                                                                 YVONNE GONZALEZ ROGERS
                                  28
                                                                                            UNITED STATES DISTRICT COURT JUDGE
